

113 S1647 IS: Restoring Access to Medication Act
U.S. Senate
2013-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1647IN THE SENATE OF THE UNITED STATESNovember 5, 2013Mr. Roberts (for himself, Ms. Landrieu, Mr. Isakson, Mr. Johanns, Mr. Inhofe, Mr. Heller, Mr. Hatch, Mr. Enzi, and Mr. Flake) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Patient Protection and Affordable Care Act
		  to repeal distributions for medicine qualified only if for prescribed drug or
		  insulin.1.Short titleThis Act may be cited as the
			 Restoring Access to Medication
			 Act.2.Repeal of
			 distributions for medicine qualified only if for prescribed drug or
			 insulinSection 9003 of the
			 Patient Protection and Affordable Care Act (Public Law 111–148) and the
			 amendments made by such section are repealed, and the Internal Revenue Code of
			 1986 shall be applied as if such section, and amendments, had never been
			 enacted.